Citation Nr: 0701781	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  98-19 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits for service connection for 
prisoner of war-related disabilities.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The service department has certified that the veteran had 
recognized military service from November 1941 to June 1946 
with prisoner of war (POW) status between April 10, 1942 and 
June 2, 1942.  The veteran died in March 1987.  The surviving 
spouse is the appellant.

This appeal originally arose from an August 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Republic of the Philippines that 
denied entitlement to service connection for the cause of the 
veteran's death and legal entitlement to payment of accrued 
benefits.

In a July 1999 decision the Board of Veterans' Appeals 
(Board) denied the claims.  The claimant thereafter appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (CAVC).  In March 2001, CAVC granted the 
Secretary of Veterans Affairs motion for remand due to the 
recent enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), vacated the Board's July 1999 decision, and remanded 
the case to the Board for another decision, taking into 
consideration matters raised in its order. 

In September 2001, the Board issued another decision denying 
entitlement to service connection for the cause of the 
veteran's death and entitlement to accrued benefit for 
service connection for POW-related disabilities.  The 
claimant once again appealed the Board's decision to the 
CAVC.  In February 2003, the CAVC issued an order vacating 
the Board's September 2001 decision and remanded the matter 
to the Board for readjudication consistent with its order.

In November 2003, the Board remanded the veteran's appeal for 
further evidentiary development consistent with the CAVC's 
February 2003 order.  In a December 2005 rating decision, the 
RO granted service connection for the cause of the veteran's 
death as well as Dependents' Educational Assistance.  
Accordingly, because the grant is the maximum benefit 
allowable by law or regulation, the only issue remaining on 
appeal is the claim for accrued benefits.  See AB v. Brown, 
6 Vet. App. 35 (1993).


FINDING OF FACT

1.  The veteran died in March 1987.

2.  The appellant first filed a claim for accrued benefits in 
November 1997. 


CONCLUSION OF LAW

The claim for entitlement to accrued benefits for service 
connection for POW-related disabilities is without legal 
merit.  38 U.S.C.A. §§ 1110, 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA

As to the VCAA, VA notified the widow that the criteria for 
obtaining accrued benefits included, among other things, 
filing a claim for these benefits within one year of the 
veteran's death.  See, for e.g., supplemental statement of 
the case issued in March 1999.  As will be more fully 
discussed in the below decision, this claim is being denied 
because the appellant does not meet a condition precedent for 
entitlement to accrued benefits - filing a claim within one 
year of the veteran's death.  38 U.S.C.A. § 5121(c); 38 
C.F.R. § 3.1000(c).  Therefore, because the decision is 
mandated by the appellant's failure to meet a basic 
prerequisite for accrued benefits, the Board is entitled to 
go forward with adjudication of the claim regardless of 
whether or not VA provided adequate notice and assistance as 
required by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).   

Similarly, the Board notes that effective November 27, 2002, 
38 C.F.R. § 3.1000 was amended to clarify the terms "evidence 
in the file at date of death" and "evidence necessary to 
complete the application."  These changes are not relevant to 
the disposition of the instant appeal.  Therefore, the 
appellant is not prejudiced as a result of the Board 
proceeding to decide her claim without first notifying her of 
the above amendments.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In light of the above discussion, further discussion of the 
VCAA is not required. 

The Claim

Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled at death under existing ratings 
or decisions, or those based on evidence in the file at the 
date of death may be paid to certain persons such as the 
veteran's surviving spouse, children, or dependent parents.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Applications for 
accrued benefits must be filed within one year after the date 
of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

The veteran's death certificate indicates that he died in 
March 1987.  In November 1997, the appellant submitted a VA 
Form 21-534, Application for Dependency and Indemnity 
Compensation, Death Pension, and Accrued Benefits by a 
Surviving Spouse or Child.  The appellant has not claimed and 
the record does not show that an earlier accrued benefits 
claim was ever filed.  Therefore, because more than one year 
elapsed between the death of the veteran and the filing of 
the claim for accrued benefits, the appellant has no legal 
entitlement to accrued benefits and the claim is denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to accrued benefits for service connection for 
POW-related disabilities is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


